DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitra (PGPUB: 20210263055) in view of Leavitt (PGPUB: 20180226138), and further in view of KLAIMAN (PGPUB: CN 113454733 A).

Regarding claims 1, 17, and 19, a system for using a machine learning model to verify slide and block quality for testing, the system comprising: 
at least one memory storing instructions; and at least one processor configured to execute the instructions to perform operations (see Fig. 34 items 912 and 914) comprising: 
receiving a collection of one or more digital images, the collection associated with a tissue block and corresponding to an instance, at a digital storage device (see Fig. 1, paragraph 71, various methods can be used to perform quality control, including but not limited to the use of a visualization/imaging system that can be configured to image one or more of the tissue sample block, the tissue section during transport, and the tissue section on a slide such that the images can be used to perform one or more of the quality control analyses).
 However, Mitra does not expressly teach applying a machine learning model to the collection to identify a presence of necrosis or tumor from the digital in the tissue block from a digital image in the collection; determining an amount or a percentage of tissue with necrosis or tumor from the digital image in the collection that indicates the presence of necrosis or tumor.
Leavitt teaches that the AI system 308 may include an AI processor 326 programmed to process images of tissue samples and matrices (e.g., the matrices 100, 200 described above with reference to FIGS. 1A, 1B, and 2), such as to identify and locate cellular material of interest in the tissue samples (e.g., for identifying cancerous tissues, to identify benign tissues, for primary cancer screening, for providing a cancer diagnosis, for grading cancerous lesions, etc.), to interpret measurement marks, to identify depth gauges, to distinguish between tissue samples and adjacent portions of the matrices, to measure features of the tissue samples (e.g., to identify a length, width, and depth of the tissue samples or an identified portion thereof), to determine a percent involvement (i.e., a percentage of a total tissue area) of identified abnormal cells (whether identified by the AI system 308 or by a pathologist, for example), and/or to identify sectionable code in the matrices. The AI processor 326 may be programmed to correlate the identified abnormal cells in the tissue samples with particular measurement marks in the matrix to determine an initial (e.g., prior to pathological processing) location of the abnormal cells on the tissue sample (see Fig. 3, paragraph 41, ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra by Leavitt for providing the AI system 308 may include an AI processor 326 programmed to process images of tissue samples and matrices and to identify and locate cellular material of interest in the tissue samples (e.g., for identifying cancerous tissues, to identify benign tissues, for primary cancer screening, for providing a cancer diagnosis, for grading cancerous lesions, etc.), as applying a machine learning model to the collection to identify a presence of necrosis or tumor from the digital in the tissue block from a digital image in the collection; providing to determine a percent involvement (i.e., a percentage of a total tissue area) of identified abnormal cells (whether identified by the AI system 308 or by a pathologist, for example), and/or to identify sectionable code in the matrices, as determining an amount or a percentage of tissue with necrosis or tumor from the digital image in the collection that indicates the presence of necrosis or tumor. Therefore, combining the elements from prior arts according to known methods and technique, such as to identify and locate cellular material of interest in the tissue samples (e.g., for identifying cancerous tissues, to identify benign tissues, for primary cancer screening) and to determine a percent of abnormal cells, would yield predictable results.
However, the combination does not expressly teach outputting a quality score corresponding to the determined amount or percentage.
KLAIMAN teaches that this may be advantageous , because the trained MIL program can be easily applied to the new image data, so as to simplify the analysis and explanation of the new image relative to the target patient related attribute, for example, by automatically presenting the report library, selectively presenting the new image block; The trained MIL program is identified as a block having a high prediction capability with respect to such patient-related attributes (see page 19, lines 13-17); the term "sample" as used herein is a technique used in the case of a data analysis or training machine learning algorithm that includes selecting a particular number of L samples from a plurality of N data items (examples, blocks) in a data set (the total of the blocks obtained from one or more images of the patient). According to an embodiment, " sampling " comprises the probability distribution of the total number of N blocks in the training data set according to the hypothesis, selecting data item from the number of N  data items subset This allows a more accurate understanding of the characteristics of the entire population. The probability distribution represents a statistical hypothesis that directs the machine learning process and makes "learning from the data" feasible (see page 10. Lines 10-17); the image block training MIL program  based on the number of pixel intensity values associated with the amount of biomarker specific staining agent may have the following advantages: The presence and location of one or more specific biomarkers in the identified tissue may reveal highly specific and prognostic information about a particular disease and subtype of disease. The prognostic information may include positive correlation and negative correlation of the presence of two or more of the biomarkers observed. For example, the recommended treatment regimen and prognosis of certain diseases (such as lung cancer or colon cancer) has been observed to a large extent depending on the mutation signature and expression profile of the cancer. Sometimes, expression of individual single marker does not have predictive ability, but combination expression of a plurality of biomarkers and/or deletion of specific additional biomarker may have a high prediction capability relative to specific patient related attribute value (see page 5, lines 22-32); aiming at each of one or more images depicted in the report block library: identifying one block in a block in a report library, the one block has been derived from the image and has allocated the highest score of all blocks derived from the image; According to one embodiment, the score is a value calculated by MIL for each block; According to an alternative embodiment, the score is a weight calculated for each block by the attention-MLL (see page 5, line 48-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitra by KLAIMAN for providing the image block training MIL program  based on the number of pixel intensity values associated with the amount of biomarker specific staining agent may have the following advantages: The presence and location of one or more specific biomarkers in the identified tissue may reveal highly specific and prognostic information about a particular disease and subtype of disease, as outputting a quality score corresponding to the determined amount or percentage. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 3-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitra (PGPUB: 20210263055) in view of Leavitt (PGPUB: 20180226138), in view of KLAIMAN (PGPUB: CN 113454733 A), and further in view of Yip (PGPUB: 20210166381).

Regarding claims 3 and 20. The computer-implemented method of claim 1, the combination teaches further comprising: 
partitioning each digital image of the collection of digital images into a collection of tiles (see Mitra, Fig. 6, paragraph 125, using color and intensity information from the resulting image to segment out the portions of the block where tissue resides); 35Attorney Docket No. 00233-0028-01000and 
removing all tiles in the collection of tiles that comprise the background (see Mitra, Fig. 1, paragraph 79, when the system detects a certain color that is significant to the lab it could cross check the sample type with the lab data to ensure the colors match. This provides an additional backup of the quality control system. Also, this data can be used during image processing so that variations in image background is effectively filtered out).  
However, the combination does not expressly teach detecting and/or segmenting a tissue region from a background of the digital image to create a tissue mask.
the deep learning pre-processing controller receives an entire image file in any pyramidal TIFF format and identifies edges and outlines (e.g., performs a segmentation) of the viable tissue in the image. The output of block 702 may be a binary mask of the input image, e.g., with each pixel having a 0 or 1 value, where 0 denotes background and 1 denotes foreground/tissue. The dimensions of the mask may be the dimensions of the input slide when downsampled 128×. This binary mask may be temporarily buffered and provided to a tiling process 704 (see Fig. 7, paragraph 209); the pre-processing controller applies a tissue mask process using a tiling procedure to divide the image into sub-images (i.e., tiles) that will be examined individually. Since the deep learning framework is configured to perform two different learning models (one for tissue classification and one for cell/lymphocyte segmentation), different tiling procedures for each model may be performed by the procedure 704 (see Fig. 7, paragraph 209 and 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Yip for providing the deep learning pre- processing controller receives an entire image file in any pyramidal TIFF format and identifies edges and outlines (e.g., performs a segmentation) of the viable tissue in the image. The output of block 702 may be a binary mask of the input image, e.g., with each pixel having a 0 or 1 value, where 0 denotes background and 1 denotes foreground/tissue, as detecting and/or segmenting a tissue region from a background of the digital image to create a tissue mask. Therefore, combining the elements from prior arts according to known methods and technique, such as output of block 702 may be a binary mask and denotes background, would yield predictable results.

Regarding claim 4. The computer-implemented method of claim 3, the combination teaches wherein detecting and/or segmenting comprises using one or more thresholding-based methods and running a connected components algorithm (see Yip, Fig. 20, paragraph 392, the model 2004 is still used to determine the inference scores, and tiles are selected based on their scores. However, if a tile's inference score is high, it could still be considered likely to be a class 1 tile even if it's not one of the top k tiles. For example, the framework 2000 may set a lower threshold score of 0.9 (or any value), then any tile with a score of 0.9 or higher might be used as a training example. That is, any of the tiles 2006 could be used for training because their scores are above a determined threshold (e.g., a threshold of 0.9). The random high score tile selection 2012 then randomly determines which of these tiles are provided to the model training process 2008).  

Regarding claim 5. The computer-implemented method of claim 3, the combination teaches wherein detecting and/or segmenting comprises using one or more segmentation algorithms (see Yip, Fig. 3, paragraph 155, the module 304 receives tiled, sub-images from the pipeline 315, and the cell segmentation model 316 determines the list of locations of all lymphocytes, and those locations are compared to the other three class model's list of all cells determined from the model 316 to eliminate any falsely detected lymphocytes that are not cells. The system 300 then takes this new list of locations of confirmed lymphocytes from the module 304 and compares to a tissue segmenter module 318 list of tissue, e.g., tumor and non-tumor tissue locations determined from tissue classification model 320 and determines whether the lymphocyte is in tumor or non-tumor region). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667